OPINION — AG — ** COUNTY COMMISSIONERS — APPROPRIATE FUNDS ** YOU ASK: IN MAKING UP THE COUNTY'S BUDGET FOR THE CURRENT FISCAL YEAR, THE COUNTY EXCISE BOARD OF YOUR COUNTY ADOPTED A RESOLUTION FINDING THAT IT WOULD BE NECESSARY, BECAUSE OF INSUFFICIENT GENERAL FUND REVENUE, TO PAY THE SALARIES OF THE MEMBERS OF THE BOARD OF COUNTY COMMISSIONERS OUT OF THE ADDITIONAL STATE TAX ON SPECIAL FUELS, LEVIED BY 68 O.S. 726 [68-726] AND APPORTIONED TO THE COUNTY UNDER 68 O.S. 726 [68-726](A), 68 O.S. 726 [68-726] AND APPROPRIATE SPECIAL FUEL TAX MONEYS FOR THAT PURPOSE, AND, IN SPITE OF THE PROVISIONS OF 19 O.S. 324 [19-324](B) MAKING IT THE MANDATORY DUTY OF THE COUNTY EXCISE BOARD TO INCLUDE IN THE BUDGET FOR THE BOARD OF COUNTY COMMISSIONERS AN ITEM SUFFICIENT TO PAY THE TRAVEL EXPENSES OF THE MEMBERS OF BOARD OF COUNTY COMMISSIONERS AS PROVIDED IN 19 O.S. 324 [19-324](A), THE EXCISE BOARD FAILED TO APPROPRIATE ANY MONEYS FOR THAT PURPOSE. . . . (A.G.) NONE OF SUCH FUNDS MAY BE APPROPRIATED BY THE COUNTY EXCISE BOARD, OR USED BY THE COUNTY COMMISSIONERS, FOR THE PURPOSE OF PAYING TRAVEL EXPENSES OF THE MEMBERS OF THE BOARD OF COUNTY COMMISSIONERS PROVIDED FOR IN 19 O.S. 324 [19-324](A) (TAX, LEVY, MILEAGE, PER DIEM) CITE: 68 O.S. 727.3 [68-727.3] (JAMES C. HARKIN)